Case 20-10233-EPK Doc 33 _ Filed 04/20/20 Page1of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Ducarmel Simon Case No.: 20-10233-EPK
SS#: -4104 Chapter 13
Debtor(s).

/

 

MOTION TO AVOID LIEN IMPAIRING DEBTOR’S EXEMPTIONS
Re: BENEFICIAL FLORIDA, INC.

COMES NOW, the Debtor, Ducarmel Simon, by and through the undersigned attorneys, and files this
Motion to Avoid Lien Impairing Debtor’s Exemptions pursuant to 11 U.S.C. §522(f)(1)(A) and states:

1. Beneficial Florida, Inc. has a lien on property of the Debtor, to-wit: Single-family home located at
1443 SE Airoso Blvd., Port Saint Lucie, FL 34983; Legal description: Lot 11, Block 309, PORT ST. LUCIE
SECTION TWO, according to the Plat thereof as recorded in Plat Book 12, Pages 12A through 12D, Public
Records of Saint Lucie County, Florida; Property ID No.: 3420-505-0543-000/7, which lien was created by the
documents attached hereto as Exhibit A.

2. Said lien impairs an exemption to which the Debtor would have been entitled under Fla, Const.
Art.X, §4(a)(1), (1968); Fla. Stat. §222.01 & 222.02.

3. Said lien is a judicial lien.

WHEREFORE, Debtor requests that this Motion be GRANTED; the subject lien be avoided; the claim
be classified as an unsecured claim and demands such other and further relief as the Court may deem just and
proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in

Local Rule 2090-1(A).
Case 20-10233-EPK Doc 33 _ Filed 04/20/20 Page 2of3

I HEREBY CERTIFY that a true and correct copy of the foregoing has been fannie via electronic
filing to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW
First Avenue, Room 1204, Miami, FL 33130, and to: Beneficial Florida, Inc., c/o Rolfe & Lobello, PA, 720
Blackstone Building, Jacksonville, FL 32202; Beneficial Florida, Inc., Attn.: Kathryn Madison (Pres/Dir), 961
Weigel Drive, Elmhurst, IL 60126; Beneficial Florida, Inc., Attn.: Kathryn Madison (Pres/Dir), 636 Grad
Regency Blvd., Brandon, FL 33510; Beneficial Florida, Inc., Attn.: Kathryn Madison (Pres/Dir), 1421 W Share

Drive, Suite 100, Arlington Heights, IL 60004; via 1st Class U.S. Mail this 20" day of April, 2020.

/s/ Colin V. Lloyd

Law Firm of Hoskins, Turco, Lloyd & Lloyd
By: Colin V. Lloyd, Esquire

Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
ie

tion,
Plaintiff,
CASE NO.: 00-SC-002321
va. ; DIVISION:
DUCARMEZ SIMON,
Defendant (s) .

  

(o7 ensonwitie. Florida 32202

~——g- >: ap 7 ss

Case 20-10233-EPK | Doc 33. . Filed 04/20/20
: 2 > a =

| Page 3 of 3

JOANNE HOLMAN. GLERK OF THE CIRCUIT COURT - SAINT LUCIE COUNTY
File Nusber: 1693383 OR BOOK 1375 PASE 1515
Recorded:03/20/01 11:34

 

FIHAL JUDGMENT

The Court finding that the Defendant(s), DUCARMEL SIMON, is/are indebted
to the Plaintiff, BENEFICIAL FLORIDA, INC., a corporation, in the principal sum
of $1,556.91, plus $379.62 interest, plus $300.00 attorneys fees, plus costs
herein taxed at §119.56, it is;

ADJUDGED that the Plaintiff, BENEFICIAL FLORIDA, IMNC., a eoxpoxation,
recover from the Defendant(s), DUCARMEL SIMON, the principal sum of $1,550.91,
Plus interest in the sum of $373.62, plus $300.00 attoxneys fees, for a total of
$2,230.53, plus costs herein taxed at $119.50, which shall accrue post-judement
interest at the statutory rate of ten percenc (10%) per annum from the date of
this judgment until paid, for all of which let execution issue.

DOKE AND at Ft. Pierce, St. Lucie County, Florida, this(Q day of

x 20 Vv . 20%.

Copies to:

Lawrence C. Rolfe, Esquire
720 Blackstone Building
Jacksonville, Plorida 32202

Ducamne 1 Si (SSN: STATE OF FLORIDA @ ST. LUCIE COUNTY
2469 Sw Gassan‘tn This ts Te Certify That Thic is A True And £
Port Saint Lucie, Fl 34953 Comedt Copy Gf The Records Gn File in
20002584 This Office.

Plaintiff's Address is: ty Dc. @ Dell,
cial Florida
Ro ik

c/o e@ Oo, B.
720 Blackstone Building

        
 

ERTS Peo oe

   
 

[= hoot ‘A

 
